Title: From Thomas Jefferson to Lafayette, 15 June 1786
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris June 15. 1786

Monsr. Famin called on me on the subject of making Honfleur a free port; and wished me to sollicit it. I told him that it was for our interest, as for that also of all the world, that every port of France and of every other country should be free; that therefore we must wish Honfleur to be made so; that if the matter was in agitation the Count de Vergennes would probably speak of it to me in which case I should tell him with candour what I thought of it; but that I could not sollicit it, as I had no instructions to do so. So far I said to him. I did not add, what I may safely do to you, that the measure proposed being more for the interest of France than of the U.S. there is no reason for our desiring it’s adoption to be placed on the ground of favor to us; and again, that those who have had, and who may yet have occasion to ask favors, should never ask small ones. I have therefore thought it better that the U.S. should not be engaged in this negociation. If the government, for it’s own interest, will make the port free, I shall be glad of it; but I do not wish it enough to ask it. If you should be of a different opinion I should be glad to converse with you on the subject. I write without reserve, knowing that you will be pleased with it, and that your zeal for our interests will induce you to do what is for the best. I am, my dear Sir, Yours affectionately,

Th: Jefferson

